Title: Zabdiel Adams to John Adams, 9 June 1776
From: Adams, Zabdiel
To: Adams, John


     
      Much Honored & dear Sir
      Harvard June 9th 1776
     
     Having a very Convenient opportunity of Conveying a Line to you, by the Revd. Mr. Whitney (who being an invalid, sets out tomorrow on a journey to Philadelphia for his health,) I cannot but embrace it, just to let you know that though you are separated from me by a great distance of way, yet that you, and the respectable body to which you belong are often in my thoughts. I rejoice to find that the members of that illustrious house have been so generally united in the important measures of the present day, and that such immediate and ready obedience is yielded, by the respective Colonies, to your resolves and the significations of your Pleasure. It is truly surprizing that any body of men acting above and without the forms of the Constitution, and having no authority but what is founded in reason, honor, and Love of Liberty, should be able to manage the affairs of so great a Continent, and give harmonious motion to so many people, of different customs, educations, forms of Government and modes of religion! But strange as it is, we have found it realized in event. However, it appears to me that it is not safe long to depend on an authority held by such precarious tenure. Whilst in our present unsettled state with respect to Government we Lye exposed to a thousand dangers. Persons of enterprizing and disaffectd minds have too good an opportunity of forming parties, creating disunion and carrying into execution their evil designs. It is therefore, on this account, greatly to be wished that the Congress would declare us independant of Great Britain, and that one general form of Government might be soon instituted over the whole of the united Colonies. And if, as we hear, forreign assistance cannot be obtained till a declaration of independency is made, methinks this is another cogent reason why it should be made immediately. We have accounts of a very formidable armament coming against us, this summer. A vigorous and strenuous opposition must be made against them. But have we sufficiency of strength to make such an one among ourselves. I Doubt not. Why then is any time Lost in removing any obstacles in the way of our availing ourselves of forreign aid? With Pleasure I hear that most of the southern Colonies are now in favour of a Separation from Great Britain, and some have instructd their members to see that it is effected. We are very hearty in this measure in this part of the Continent, and are ardently wishing it may soon take place, as the most probable means of saving America from ruin. However, we confide in the well known abilities of the Congress, and patiently wait their determination on this most important Question.
     Thus, with a familiarity becoming only the peculiar intimacy that formerly subsisted between us, have I communicatd to you my sentiments of independancy. I can assure you we hold the Congress in high estimation in this part of the world, and shall be very likely to submit with almost an implicit obedience to your resolves and directions; but as Common Sense teaches us that there can never be a cordial reconciliation between Great Britain and this Country, so we could ever wish to be heard as pleading for an immediate declaration of independence.
     I have no material News to write you. The People this way do not appear intimidated by the reports of 55 Thousand men coming to attack and lay us waste. I hope our Courage will not fail us in the day of Battle. But we are not to trust in the number, valor, or regularity of well appointed and well disciplined Soldiers, but in the Lord of hosts and God of armies; for as King Jehosophat said, we have no might against the great company that cometh against us, neither know we what to do, but our eyes should be up to God.
     The People of Braintree I hear are in General well, and presume your family is so in particular. Mine is at present in comfortable circumstances. Sickness has much prevaild among the Children this way, and is not yet totally removed. The season is cold, dry in some places, and backward. Our Prospects with regard to the fruits of the earth are at present discouraging. The Lord be merciful to us.
     I should be extremely glad to receive a Letter from you, telling me the news, and informing what are your views and expectations in the present perplexd state of our affairs. Watchman what of the Night? Whilst you in your exalted station, are concerting political measures for the Salvation of America, I in my meek and humble one, am pointing out the moral causes of our desorders, and calling upon the People to repent. In this, the way of Duty, we are hoping for better times, but if they never come to us in this world, I hope when we Leave it, we shall both go to a place of profound peace and tranquility, where, as there is no sin, so there is no sorrow; where Judah will not vex Ephraim, nor Ephraim envy Judah; where nation shall no more rise against nation, neither practise fighting any more.
     I conclude by assuring you that my best wishes attend you and the other members of the Congress; that God would impart to you necessary wisdom, teach you the things that belong to our peace, guide your Counsels, continue your union, and make you the happy instruments of Establishing the Liberties of America on a perpetual basis.
     
      I am your friend & humble Servant,
      Zabdiel Adams
     
    